Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to an amendment filed 11/25/2020. 
2.	Claims 28-53 are pending in this application; claims 1, 39 and 50 are independent claims. Claims 1-28 have been cancelled; and claims 28-53 have been newly added.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 28, 29, 30, 32-34, 36, 37, 39-41, 43-45, 47, 48 and 50-52 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. (“Zhu”, US 20070044017 A1).
	As per claim 28, Zhu teaches a system for displaying presentation content, comprising: a processor (fig. 1; para [0078]: processor of 120n); and a computer readable medium in communication with the processor, the computer readable medium comprising executable 
	receiving, from a remote device via a communication network, presentation data indicating a first portion of a presentation content currently being presented at a presenter device for a presentation session (para [0043]: each attendee joins the meeting presented by presenter via a connection to the server);
causing to be displayed in a user interface allocated for the presentation session the first portion of the presentation content (fig. 8, 26 and 27; para [0096, 0184, 0187, 0198]: e.g. presentation such as first page of the document in UI 2700 of fig. 27);
	receiving an indication that a participant has initiated an interaction with the presentation content displayed in the user interface allocated for the presentation session at a participant device to move to a second portion of the presentation content that is different from the first portion of the presentation content being currently presented by the presenter device, wherein the second portion of the presentation content includes a portion located after the first portion of the presentation content currently being presented at the presenter device for the presentation session (Table 11: Any Page Allowed attendees to navigate to and view any page of the shared document. moving to a portion located after the first portion at UI 2700 upon receiving an indication to select the Next Slide from participant);
	in response to receiving the indication, causing the second portion of the presentation content to be displayed in the user interface allocated for the presentation session at the participant device (fig. 8, 26 and 27; para [0096, 0184, 0187, 0198]: e.g. second page displayed in UI 2700 of fig. 27);
	receiving, at the participant device, a request to synchronize with the presentation content being presented by the presenter device (Table 11; para [0193, 0200]: request via “Synchronize My Display Buttons”); and
“[i]f a user (e.g., host or attendee) is viewing a slide or page in the content viewer 2620 other than that which the presenter is currently displaying, choosing this command [“Synchronize My Display Buttons”] synchronizes the user's display with that of the presenter).
 	As per claim 29, Zhu teaches the system of claim 28. Zhu further teaches that in response to receiving the request to synchronize, causing the latest screen data being presented by the presenter device be displayed in the user interface allocated for the presentation session at the participant device based on the latest screen data being presented by the presenter device (Table 11; para [0193, 0200]: “[i]f a user (e.g., host or attendee) is viewing a slide or page in the content viewer 2620 other than that which the presenter is currently displaying, choosing this command [“Synchronize My Display Buttons”] synchronizes the user's display with that of the presenter) and a copy of the content data used at the participant device (para [0085]: “any documents to be shared during the meeting are downloaded to client computers 110 and 120n”).
 	As per claim 30, Zhu teaches the system of claim 28. Zhu further teaches that in response to receiving the request to synchronize, causing the latest screen data being presented by the presenter device be displayed in the user interface allocated for the presentation session at the participant device based on the latest screen data being presented by the presenter device and screen data indicating latest screen information viewed at the participant device Table 11; para [0193, 0200]: “[i]f a user (e.g., host or attendee) is viewing a slide or page in the content viewer 2620 other than that which the presenter is currently displaying, choosing this command [“Synchronize My Display Buttons”] synchronizes the user's display with that of the presenter”, which provides the attendee with the page that the presenter is currently displaying as indication of the latest screen information). 
 As per claim 32, Zhu teaches the system of claim 28. Zhu further teaches receiving, from the remote device over the communication network, a copy of content data used at the presenter device for a presentation session, the content data comprising presentation content for the presentation session (the document (e.g., a PowerPoint.RTM. presentation) is created at presenter computer (para [0080]) and downloaded to attendees (para [0085])).
	As per claim 33, Zhu teaches the system of claim 32. Zhu further teaches receiving, from the remote device over the communication network, a single copy of the content data for the presentation session (para [0171]: “a document with embedded custom objects to be shared during the meeting is downloaded to the attendee A client computer 120n (stage 2520).  In some embodiments, multiple documents may be downloaded”).
As per claim 34, Zhu teaches the system of claim 28. Zhu further teaches performing a function of receiving the indication that a participant has initiated the interaction with the presentation content displayed in the user interface allocated for the presentation session at the participant device to move to the second portion of the presentation content by scrolling to a page of the presentation content different from a current page being presented by the presenter device (fig. 8, 26 and 27; para [0183- 0184]: “tabs 2606, 2608, 2610, and 2612 (sometimes referred to as Viewer tabs) appear for each document, presentation, or other type of content that a presenter shares…[a] next tab button may be provided…selecting this button causes the next tab to scroll into view”).
As per claim 36, Zhu teaches the system of claim 28. Zhu further teaches receiving a synchronization signal from the remote device in response to the received request to synchronize “Synchronize Displays” button by the presenter allows the presenter “to synchronize all displays of all attendees”).
As per claim 37, Zhu teaches the system of claim 36. Zhu further teaches that the synchronization signal includes latest screen data being presented by the presenter device (Table 9, p 13: “Synchronize Displays” button by the presenter allows the presenter “to synchronize all displays of all attendees. For Attendees, this function synchronizes the attendee with the presenter’s display”).
As per claim 39, Zhu teaches a a method for enabling interactions with content being presented during a virtual meeting, comprising:
	receiving, from a remote device via a communication network, presentation data indicating a first portion of a presentation content currently being presented at a presenter device for a presentation session (para [0043]: each attendee joins the meeting presented by presenter via a connection to the server);
causing to be displayed in a user interface allocated for the presentation session the first portion of the presentation content (fig. 8, 26 and 27; para [0096, 0184, 0187, 0198]: e.g. presentation such as first page of the document in UI 2700 of fig. 27);
	receiving an indication that a participant has initiated an interaction with the presentation content displayed in the user interface allocated for the presentation session at a participant device to move to a second portion of the presentation content that is different from the first portion of the presentation content being currently presented by the presenter device, wherein the second portion of the presentation content includes a portion located after the first portion of the presentation content currently being presented at the presenter device for the presentation session (Table 11: moving to a portion located after the first portion at UI 2700 upon receiving an indication to select the Next Slide from participant);
second page displayed in UI 2700 of fig. 27);
	receiving, at the participant device, a request to synchronize with the presentation content being presented by the presenter device (Table 11; para [0193, 0200]: request via “Synchronize My Display Buttons”); and
	in response to receiving the request to synchronize, causing latest screen data being presented by the presenter device to be displayed in the user interface allocated for the presentation session at the participant device (Table 11; para [0193, 0200]: “[i]f a user (e.g., host or attendee) is viewing a slide or page in the content viewer 2620 other than that which the presenter is currently displaying, choosing this command [“Synchronize My Display Buttons”] synchronizes the user's display with that of the presenter).
As per claim 40, Zhu teaches the method of claim 39. Zhu further teaches that in response to receiving the request to synchronize, causing the latest screen data being presented by the presenter device be displayed in the user interface allocated for the presentation session at the participant device based on the latest screen data being presented by the presenter device (Table 11; para [0193, 0200]: “[i]f a user (e.g., host or attendee) is viewing a slide or page in the content viewer 2620 other than that which the presenter is currently displaying, choosing this command [“Synchronize My Display Buttons”] synchronizes the user's display with that of the presenter) and a copy of the content data used at the participant device (para [0085]: “any documents to be shared during the meeting are downloaded to client computers 110 and 120n”).
 	As per claim 41, Zhu teaches the method of claim 39. Zhu further teaches that in response to receiving the request to synchronize, causing the latest screen data being presented by the “[i]f a user (e.g., host or attendee) is viewing a slide or page in the content viewer 2620 other than that which the presenter is currently displaying, choosing this command [“Synchronize My Display Buttons”] synchronizes the user's display with that of the presenter”, which provides the attendee with the page that the presenter is currently displaying as indication of the latest screen information). 
 As per claim 43, Zhu teaches the method of claim 39. Zhu further teaches receiving, from the remote device over the communication network, a copy of content data used at the presenter device for a presentation session, the content data comprising presentation content for the presentation session (the document (e.g., a PowerPoint.RTM. presentation) is created at presenter computer (para [0080]) and downloaded to attendees (para [0085])).
	As per claim 44, Zhu teaches the method of claim 39. Zhu further teaches receiving, from the remote device over the communication network, a single copy of the content data for the presentation session (para [0171]: “a document with embedded custom objects to be shared during the meeting is downloaded to the attendee A client computer 120n (stage 2520).  In some embodiments, multiple documents may be downloaded”).
As per claim 45, Zhu teaches the method of claim 39. Zhu further teaches performing a function of receiving the indication that a participant has initiated the interaction with the presentation content displayed in the user interface allocated for the presentation session at the participant device to move to the second portion of the presentation content by scrolling to a page of the presentation content different from a current page being presented by the presenter device (fig. 8, 26 and 27; para [0183- 0184]: “tabs 2606, 2608, 2610, and 2612 (sometimes referred to as Viewer tabs) appear for each document, presentation, or other type of content that a presenter shares…[a] next tab button may be provided…selecting this button causes the next tab to scroll into view”).
As per claim 47, Zhu teaches the method of claim 39. Zhu further teaches receiving a synchronization signal from the remote device in response to the received request to synchronize (Table 9, p 13: “Synchronize Displays” button by the presenter allows the presenter “to synchronize all displays of all attendees”).
As per claim 48, Zhu teaches the method of claim 47. Zhu further teaches that the synchronization signal includes latest screen data being presented by the presenter device (Table 9, p 13: “Synchronize Displays” button by the presenter allows the presenter “to synchronize all displays of all attendees. For Attendees, this function synchronizes the attendee with the presenter’s display”).
As per claim 50, Zhu teaches a non-transitory computer readable medium on which are stored instructions that, when executed, cause a programmable device to:
receive, from a remote device via a communication network, presentation data indicating a first portion of a presentation content currently being presented at a presenter device for a presentation session (para [0043]: each attendee joins the meeting presented by presenter via a connection to the server);
cause to be displayed in a user interface allocated for the presentation session the first portion of the presentation content (fig. 8, 26 and 27; para [0096, 0184, 0187, 0198]: e.g. presentation such as first page of the document in UI 2700 of fig. 27);
	receive an indication that a participant has initiated an interaction with the presentation content displayed in the user interface allocated for the presentation session at a participant device to move to a second portion of the presentation content that is different from the first portion of moving to a portion located after the first portion at UI 2700 upon receiving an indication to select the Next Slide from participant);
	in response to receiving the indication, causing the second portion of the presentation content to be displayed in the user interface allocated for the presentation session at the participant device (fig. 8, 26 and 27; para [0096, 0184, 0187, 0198]: e.g. second page displayed in UI 2700 of fig. 27);
	receive, at the participant device, a request to synchronize with the presentation content being presented by the presenter device (Table 11; para [0193, 0200]: request via “Synchronize My Display Buttons”); and
	in response to receiving the request to synchronize, causing latest screen data being presented by the presenter device to be displayed in the user interface allocated for the presentation session at the participant device (Table 11; para [0193, 0200]: “[i]f a user (e.g., host or attendee) is viewing a slide or page in the content viewer 2620 other than that which the presenter is currently displaying, choosing this command [“Synchronize My Display Buttons”] synchronizes the user's display with that of the presenter).
As per claim 51, Zhu teaches the medium of claim 50. Zhu further teaches that in response to receiving the request to synchronize, causing the latest screen data being presented by the presenter device be displayed in the user interface allocated for the presentation session at the participant device based on the latest screen data being presented by the presenter device (Table 11; para [0193, 0200]: “[i]f a user (e.g., host or attendee) is viewing a slide or page in the content viewer 2620 other than that which the presenter is currently displaying, choosing this command [“Synchronize My Display Buttons”] synchronizes the user's display with that of the presenter) and a copy of the content data used at the participant device (para [0085]: “any documents to be shared during the meeting are downloaded to client computers 110 and 120n”).
As per claim 52, Zhu teaches the medium of claim 50. Zhu further teaches that in response to receiving the request to synchronize, causing the latest screen data being presented by the presenter device be displayed in the user interface allocated for the presentation session at the participant device based on the latest screen data being presented by the presenter device and screen data indicating latest screen information viewed at the participant device (Table 11; para [0193, 0200]: “[i]f a user (e.g., host or attendee) is viewing a slide or page in the content viewer 2620 other than that which the presenter is currently displaying, choosing this command [“Synchronize My Display Buttons”] synchronizes the user's display with that of the presenter).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

31, 42 and 53 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. (“Zhu”, US 20070044017 A1) and Mitchell et. Al. (“Mitchell”, US 20140173463 A1).
	As per claim 31, Zhu teaches the system of claim 28. Zhu further teaches in response to receiving the indication, causing the second portion of the presentation content to be displayed (Table 11: moving to a portion located after the first portion at UI 2700 upon receiving an indication to select the Next Slide from participant and ) and, in response to a signal indicating that a user of the participant device has begun exploring the presentation content, stop receiving at the participant device updated screen data from the remote device (Table 11; para [0193, 0200]: “[i]f a user (e.g., host or attendee) is viewing a slide or page in the content viewer 2620 other than that which the presenter is currently displaying, choosing this command [“Synchronize My Display Buttons”] synchronizes the user's display with that of the presenter). Zhu does not explicitly disclose in response to receiving an indication, sending a signal to a remote device indicating that a user of a participant device has begun exploring a presentation content asynchronously. However, Mitchell in the analogous art of collaboration teaches: a participant/attendee viewing the presenter’s interaction/presentation in figs. 4A-5C, e.g. “FIG. 5A illustrates a front view of a user interface element displayed on a through-the-screen display from the perspective of a local participant 124a at a first local site 110a when the user interface element 130a is being shared”; in response to receiving an indication, sending a signal to a remote device indicating that a user of a participant device has begun exploring a presentation content asynchronously (fig. 1, 2B and 3B; para [0025, 0028, 0034, 0037-0040]: indicator 132, e.g. “for the case of a password entry, the system or local user can set as a default condition that the user interface presence indication element will be shown to avoid sharing the local user's private password). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mitchell with the teachings of Zhu. One having ordinary skill in the art 
As per claim 42, Zhu teaches the method of claim 39. Zhu further teaches in response to receiving the indication, causing the second portion of the presentation content to be displayed (Table 11: moving to a portion located after the first portion at UI 2700 upon receiving an indication to select the Next Slide from participant and ) and, in response to a signal indicating that a user of the participant device has begun exploring the presentation content, stop receiving at the participant device updated screen data from the remote device (Table 11; para [0193, 0200]: “[i]f a user (e.g., host or attendee) is viewing a slide or page in the content viewer 2620 other than that which the presenter is currently displaying, choosing this command [“Synchronize My Display Buttons”] synchronizes the user's display with that of the presenter). Zhu does not explicitly disclose in response to receiving an indication, sending a signal to a remote device indicating that a user of a participant device has begun exploring a presentation content asynchronously. However, Mitchell in the analogous art of collaboration teaches: a participant/attendee viewing the presenter’s interaction/presentation in figs. 4A-5C, e.g. “FIG. 5A illustrates a front view of a user interface element displayed on a through-the-screen display from the perspective of a local participant 124a at a first local site 110a when the user interface element 130a is being shared”; in response to receiving an indication, sending a signal to a remote device indicating that a user of a participant device has begun exploring a presentation content asynchronously (fig. 1, 2B and 3B; para [0025, 0028, 0034, 0037-0040]: indicator 132, e.g. “for the case of a password entry, the system or local user can set as a default condition that the user interface presence indication element will be shown to avoid sharing the local user's private password). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mitchell with the teachings of Zhu. One having ordinary skill in the art would have been motivated to combine such indications in order to prevent confusion in a scenario where the participant's gestures with respect to the shared content are conveyed and the user interface is not displayed then the video conferencing participant interacting with the user interface element will be appear to be gesturing towards or interacting with an area of the display screen that appears blank to other participants (para [0019]).
As per claim 53, Zhu teaches the medium of claim 50. Zhu further teaches in response to receiving the indication, causing the second portion of the presentation content to be displayed (Table 11: moving to a portion located after the first portion at UI 2700 upon receiving an indication to select the Next Slide from participant and ) and, in response to a signal indicating that a user of the participant device has begun exploring the presentation content, stop receiving at the participant device updated screen data from the remote device (Table 11; para [0193, 0200]: “[i]f a user (e.g., host or attendee) is viewing a slide or page in the content viewer 2620 other than that which the presenter is currently displaying, choosing this command [“Synchronize My Display Buttons”] synchronizes the user's display with that of the presenter). Zhu does not explicitly disclose in response to receiving an indication, sending a signal to a remote device indicating that a user of a participant device has begun exploring a presentation content asynchronously. However, Mitchell in the analogous art of collaboration teaches: a participant/attendee viewing the presenter’s interaction/presentation in figs. 4A-5C, e.g. “FIG. 5A illustrates a front view of a user interface element displayed on a through-the-screen display from the perspective of a local participant 124a at a first local site 110a when the user interface element 130a is being shared”; in response to receiving an indication, sending a signal to a remote device indicating that a user of a indicator 132, e.g. “for the case of a password entry, the system or local user can set as a default condition that the user interface presence indication element will be shown to avoid sharing the local user's private password). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mitchell with the teachings of Zhu. One having ordinary skill in the art would have been motivated to combine such indications in order to prevent confusion in a scenario where the participant's gestures with respect to the shared content are conveyed and the user interface is not displayed then the video conferencing participant interacting with the user interface element will be appear to be gesturing towards or interacting with an area of the display screen that appears blank to other participants (para [0019]).
7.	Claim(s) 35 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (“Zhu”, US 20070044017 A1).
As per claim 35, Zhu teaches the system of claim 28. Although Zhu teaches receiving the indication that a participant has initiated the interaction with the presentation content displayed in the user interface allocated for the presentation session at the participant device to move to the second portion of the presentation content by using an input to move to a page of the presentation content different from a current page being presented by the presenter device (Table 11: moving to a portion located after the first portion at UI 2700 upon receiving an indication to select the Next Slide from participant), Zhu does not explicitly disclose using a cursor to manipulate content; however, Zhu further teaches a user placing a mouse at a corner of Meeting Center window 2600 (para [0192]) and placing a cursor on top of the custom object (para [0098]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhu’s cursor with the teachings of Zhu’s manipulation of content. One 
As per claim 46, Zhu teaches the method of claim 39. Although Zhu teaches receiving the indication that a participant has initiated the interaction with the presentation content displayed in the user interface allocated for the presentation session at the participant device to move to the second portion of the presentation content by using an input to move to a page of the presentation content different from a current page being presented by the presenter device (Table 11: moving to a portion located after the first portion at UI 2700 upon receiving an indication to select the Next Slide from participant), Zhu does not explicitly disclose using a cursor to manipulate content; however, Zhu further teaches a user placing a mouse at a corner of Meeting Center window 2600 (para [0192]) and placing a cursor on top of the custom object (para [0098]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhu’s cursor with the teachings of Zhu’s manipulation of content. One having ordinary skill in the art would have been motivated to combine such a cursor given that cursor are often used in conjunction with input devices such as a mouse to provide indication of the point for selection.
8.	Claim(s) 38 and 49 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. (“Zhu”, US 20070044017 A1) and Ackerman et al. (“Ackerman”, US 20100037151 A1).
	As per claim 38, Zhu teaches the system of claim 28. Zhu does not disclose receiving a user input to share edits to a presentation content made by a meeting participant with other participants in a virtual meeting when a change is made to the presentation content at the participant device and transmitting the edits from the participant device to the remote device. However, Ackerman in the analogous art of collaborative work between users teaches: receiving a user input to share edits Once a document has been uploaded, the presenter and attendee computer stations are typically able to modify the document and share the modified document with the other meeting participants (para [0018])…”to experience the virtual interaction during the meeting (para [0099])”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ackerman with the teachings of Zhu. One having ordinary skill in the art would have been motivated to combine such types of meeting in order to bring together many aspects of a personal face-to-face meeting, along with a rich compliment of multi-media features that are not typically available at face-to-face meetings, into the virtual world (para [0042]).
	As per claim 49, Zhu teaches the method of claim 39. Zhu does not disclose receiving a user input to share edits to a presentation content made by a meeting participant with other participants in a virtual meeting when a change is made to the presentation content at the participant device and transmitting the edits from the participant device to the remote device. However, Ackerman in the analogous art of collaborative work between users teaches: receiving a user input to share edits to a presentation content made by a meeting participant with other participants in a meeting when a change is made to the presentation content at the participant device and transmitting the edits from the participant device to the remote device (para [0012, 0018, 0043, 0099]: “Once a document has been uploaded, the presenter and attendee computer stations are typically able to modify the document and share the modified document with the other meeting participants (para [0018])…”to experience the virtual interaction during the meeting (para [0099])”). It would have been obvious to one of ordinary skill in the art before the effective filing 

Response to Arguments
Applicant's arguments filed 11/25/2020 have been considered as a whole but are moot in view of the new ground(s) of rejection.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached at (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
	
	
/Le Nguyen/				
Patent Examiner 			
May 25, 2021
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174